
	
		II
		111th CONGRESS
		1st Session
		S. 856
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2009
			Ms. Collins (for herself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To establish a commercial truck highway safety
		  demonstration program in the State of Maine, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Commercial Truck Highway Safety
			 Demonstration Program Act of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Public safety on
			 the highways of the United States is a paramount concern of all who use the
			 highways and all who prescribe public policy for the use of those highways,
			 including public policy on the operation of heavy commercial trucks on
			 highways.
			(2)Federal highway
			 funding law effectively imposes a limit of 80,000 pounds on the weight of
			 vehicles permitted to use Interstate System highways.
			(3)The
			 administration of this law in Maine has forced heavy tractor-trailer and
			 tractor-semitrailer combination vehicles traveling into Maine from neighboring
			 States and Canada to divert onto small State and local roads where higher
			 vehicle weight limits apply under Maine law.
			(4)The diversion of
			 those vehicles onto such roads causes significant economic hardships and safety
			 challenges for small communities located along those roads.
			(5)Permitting heavy
			 commercial vehicles, including tanker trucks carrying hazardous material and
			 fuel oil, to travel on Interstate System highways in Maine—
				(A)would enhance
			 public safety by reducing—
					(i)the
			 number of heavy vehicles that use town and city streets in Maine; and
					(ii)as
			 a result, the number of dangerous interactions between those heavy vehicles and
			 such other vehicles as school buses and private vehicles; and
					(B)would reduce the
			 net highway maintenance costs in Maine because the Interstate System highways,
			 unlike the secondary roads of Maine, are built to accommodate heavy vehicles
			 and are, therefore, more durable.
				3.DefinitionsIn this Act:
			(1)Covered
			 interstate system highwayThe term covered Interstate
			 System highway—
				(A)means, except as
			 provided under subparagraph (B), a highway within the State of Maine that is
			 designated as a route on the Interstate System; and
				(B)does not include
			 any portion of highway that, as of the date of the enactment of this Act, is
			 exempted from the requirements of subsection (a) of section 127 of title 23,
			 United States Code, by the last sentence of such subsection.
				(2)Interstate
			 SystemThe term Interstate System has the meaning
			 given that term in section 101(a) of title 23, United States Code.
			4.Maine truck
			 safety demonstration programThe Secretary of Transportation shall carry
			 out a program to demonstrate the effects on the safety of the overall highway
			 network in the State of Maine that would result from permitting vehicles
			 described in section 5(b) to be operated on Interstate System highways within
			 the State.
		5.Waiver of
			 highway funding reduction relating to weight of vehicles using Interstate
			 System highways
			(a)Prohibition
			 relating to certain vehiclesNotwithstanding section 127(a) of
			 title 23, United States Code, the total amount of funds apportioned to the
			 State of Maine under section 104(b)(1) of such title for any period may not be
			 reduced under such section 127(a) on the basis that the State of Maine permits
			 a vehicle described in subsection (b) to use a covered Interstate System
			 highway.
			(b)Combination
			 vehicles in excess of 80,000 poundsA vehicle described in this
			 subsection is a vehicle having a weight in excess of 80,000 pounds that—
				(1)consists of a
			 3-axle tractor unit hauling a single trailer or semitrailer; and
				(2)does not exceed
			 any vehicle weight limitation that is applicable under the laws of the State of
			 Maine to the operation of such vehicle on highways in Maine not in the
			 Interstate System, as such laws are in effect on the date of the enactment of
			 this Act.
				(c)Effective date
			 and termination
				(1)Effective
			 date
					(A)Date of
			 satisfaction of administrative conditions by MaineSubsection (a)
			 shall take effect on the date on which the Secretary of Transportation notifies
			 the Commissioner of Transportation of the State of Maine in writing
			 that—
						(i)the
			 Secretary has received the plan described in section 6(1); and
						(ii)the Commissioner
			 has established a highway safety committee described in section 6(2) and has
			 promulgated rules and procedures for the collection of highway safety data as
			 described in section 6(3).
						(B)Permanent
			 effectAfter taking effect, subsection (a) shall remain in effect
			 unless terminated under paragraph (2).
					(2)Contingent
			 terminationSubsection (a) shall not remain in effect beyond the
			 date that is 3 years after the effective date applicable under paragraph (1)
			 if, before the end of such 3-year period, the Secretary of
			 Transportation—
					(A)determines
			 that—
						(i)operation of
			 vehicles described in subsection (b) on covered Interstate System highways in
			 Maine has adversely affected safety on the overall highway network in Maine;
			 or
						(ii)the Commissioner
			 of Transportation of the State of Maine has failed faithfully to use the
			 highway safety committee as described in section 6(2)(A) or to collect the data
			 described in section 6(3); and
						(B)publishes the
			 determination, together with the date of the termination of the prohibition, in
			 the Federal Register.
					(d)Consultation
			 regarding termination for safetyIn making a determination under
			 subsection (c)(2)(A)(i), the Secretary of Transportation shall consult with the
			 highway safety committee established by the Commissioner in accordance with
			 section 6.
			6.Responsibilities
			 of the State of MaineFor the
			 purposes of section 5, the State of Maine satisfies the conditions under this
			 section if the Commissioner of Transportation of the State of Maine—
			(1)submits to the
			 Secretary of Transportation a plan for satisfying the conditions set forth in
			 paragraphs (2) and (3);
			(2)establishes and
			 chairs a highway safety committee that—
				(A)the Commissioner
			 uses to review the data collected pursuant to paragraph (3); and
				(B)consists of
			 representatives of—
					(i)agencies of the
			 State of Maine that have responsibilities related to highway safety;
					(ii)municipalities
			 of the State of Maine;
					(iii)organizations
			 that have evaluation or promotion of highway safety among their principal
			 purposes; and
					(iv)the commercial
			 trucking industry; and
					(3)collects data on
			 the net effects that the operation of vehicles described in section 5(b) on
			 covered Interstate System highways have on the safety of the overall highway
			 network in Maine, including the net effects on single-vehicle and
			 multiple-vehicle collision rates for such vehicles.
			
